       Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 1 of 35



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


________________________________________________
                                                )
UNITED STATES OF AMERICA                        )
                                                )
      v.                                        ) Criminal No. 18-cr-10444-NMG
                                                )
MORRIE TOBIN,                                   ) REDACTED DOCUMENT
                                                ) LEAVE GRANTED ON
                              Defendant         ) JULY 15, 2020 (Doc. 82)
________________________________________________)


              SENTENCING MEMORANDUM OF MORRIE TOBIN
       Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 2 of 35



                                            TABLE OF CONTENTS
                                                                                                                             Page

I.    INTRODUCTION..............................................................................................................1
II.   MR. TOBIN’S PLEA AGREEMENT AND GUIDELINE ANALYSIS .......................3
      A.        The Plea Agreement ...............................................................................................3
      B.        The Presentence Report ........................................................................................4
      C.        Guideline Analysis .................................................................................................5
                1.        Role in the Offense .....................................................................................5
                2.        The Adjusted Total Offense Level Should Be 26 ....................................9




IV.   18 U.S.C. § 3553(a) FACTORS DEMONSTRATE A VARIANCE IS
      APPROPRIATE ...............................................................................................................18
      A.        Mr. Tobin is Remorseful; He Has Fully Accepted Responsibility...................19
      B.        Mr. Tobin’s History and Personal Characteristics ...........................................21


                2.        Mr. Tobin Has Worked Hard Since a Youngster .................................23
                3.        Mr. Tobin’s Adult History Reflects His Commitment to Family
                          and Community ........................................................................................24




      C.        A Non-Custodial Sentence Will Provide Sufficient Deterrence to Both
                Mr. Tobin and Others..........................................................................................30
      D.        The Coronavirus Pandemic Further Justifies a Noncustodial Sentence ........31
V.    CONCLUSION ................................................................................................................32



                                                               i
         Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 3 of 35




I.     INTRODUCTION




       Mr. Tobin committed a serious crime: he engaged in a securities fraud conspiracy—what

is colloquially referenced as a “pump and dump” scheme—hiding his stock ownership and

participating in activities to artificially raise share price. With his objections previously conveyed

to the presentence officer and noted herein, that conduct is fairly described in the presentence

report. Mr. Tobin has fully accepted responsibility for his conduct.

       Mr. Tobin is 57 years old. This case is his only contact with law enforcement; he has no

criminal record.
            Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 4 of 35




        Based on 18 USC § 3553(a), the United States Sentencing Guidelines,

                                            and all other applicable authorities, Mr. Tobin respectfully

requests that the Court do the following:

            Find the adjusted offense level here to be level 26 with a corresponding GSR of 63-78

             months (rather than the GSR of 97-121 months set forth in the PSR);

        

                                        substantially depart downward from the otherwise applicable

             guideline range;

                                                              exercise its broad sentencing discretion by

             further applying a downward Booker variance, pursuant to 18 U.S.C. § 3553(a), to

             account for the many mitigating factors present in Mr. Tobin’s case, and provide a

             sentence that is fair and sufficient, but not greater than necessary, to meet the purposes

             of sentencing;
            Impose a non-custodial probation sentence, with a requirement that Mr. Tobin continue

             to perform regular community service, either for the Los Angeles Mission (as he has

             been) or a similar facility serving the homeless or otherwise needy population;2 and

            Order forfeiture in the amount as set forth in the plea agreement of $4,000.000.

For the reasons set forth below, such a sentence is appropriate here.




2
 To the extent that it is currently impracticable because of the COVID-19 pandemic to provide such community
service in-person, Mr. Tobin is committed to resuming his community service when the Los Angeles Mission (or
other similar facilities) deems it safe for volunteers to return to service.


                                                       2
        Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 5 of 35



II.    MR. TOBIN’S PLEA AGREEMENT AND GUIDELINE ANALYSIS

       A.      The Plea Agreement




                     An Information was filed on November 27, 2018 and Mr. Tobin’s plea

agreement was filed on December 3, 2018. Mr. Tobin entered his guilty plea on February 27,

2019. Mr. Tobin’s plea agreement sets forth the terms of his plea;

                                     .

       The plea agreement contains the government’s guideline analysis; it sets forth that the U.S.

Attorney will take the position that Mr. Tobin’s total offense level under the United States

Sentencing Guidelines (“U.S.S.G.”) (prior to any adjustment for acceptance of responsibility) is

calculated as follows:

       a) Defendant’s base offense level is seven (U.S.S.G. § 2B1.1(a)(1));




                                                3
         Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 6 of 35




       b) Defendant’s offense level is increased by 20, because the total loss or intended loss

            amount for the offenses of conviction and related conduct is more than $9,500,000 but

            not more than $25,000,000 (U.S.S.G. § 2B1.1(b)(1)(K));

       c) Defendant’s offense level is increased by two, because a substantial part of Defendant’s

            fraudulent scheme was committed from outside the United States, and the offense

            otherwise involved sophisticated means and the defendant intentionally engaged in or

            caused the conduct constituting the sophisticated means (U.S.S.G. § 2B1.1(b)(10)); and

       d) Defendant’s offense level is increased by four because Defendant was an organizer and

            leader of a criminal activity that involved five or more participants and was extensive

            (U.S.S.G. § 3B1.1(a)).

The United States Attorney’s Office’s position is that the adjusted offense level, after taking into

account a three-level decrease for acceptance of responsibility under § 3E1.1, is a level 30 (with a

corresponding GSR of 97-121 as opposed to the GSR of 63-78 requested by Mr. Tobin). Plea

Agreement at 2–3. The plea agreement does not bind Mr. Tobin to these calculations and allows

Mr. Tobin to argue that this guideline calculation is not appropriate. It permits the parties to argue

for a sentence outside the guideline range based on 18 U.S.C. § 3553(a) factors.



       B.      The Presentence Report

       On May 1, 2020, the United States Probation office (“USPO”) disclosed its presentence

report (“PSR”). It calculates the adjusted offense level just as the United States Attorney did.

Specifically, the PSR calculates a base offense level of seven, increased by twenty because of its

calculation of loss amount, increased by two because it found a substantial part of the scheme was

committed from outside the United States, and increased four levels because of Mr. Tobin’s role

in the crime. After acceptance of responsibility, the PSR calculates an offense level of 30. The
PSR confirms that Mr. Tobin is in criminal history Category I, with an advisory guideline range
of 97–121 months. (The government has not yet served a response to the PSR.) Mr. Tobin has



                                                  4
          Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 7 of 35




already sent his objections and corrections to the PSR to the USPO; his objection focuses on the

application of a four level role enhancement. His objections are discussed below.

         C.       Guideline Analysis

         Both the USAO and the PSR apply a four level upward adjustment for the role in the

offense.4 As set forth below, the upward adjustment for the role in the offense is not merited here.

                  1.       Role in the Offense

         An adjustment for role in the offense is not merited here. The four-level adjustment for
role applies to those who supervise five or more people in large scale criminal organizations. It

should not apply when each participant has an independent key role and operated in their own

spheres. See United States v. Frankenhauser, 80 F.3d 641, 654-55 (1st Cir. 1996) (reversing and

vacating sentence when there was no finding the defendant organized or supervised others

involved in the scheme); United States v. Avila, 95 F.3d 887, 890–92 (9th Cir. 1996) (holding it

was clear error to apply a role enhancement when the defendant organized the transaction but did

not exercise control over others). Mr. Tobin worked together with several other individuals to

conduct the criminal activities here. But he was not an organizer-leader as that term is usually

used. As shown below, here, at times, Mr. Tobin directed the actions of some participants. At

other times, however, other individuals directed each other’s actions (including Mr. Tobin’s own

actions). And each participant had substantial independence and authority within their own ambit

of responsibility.

         Section 3B1.1(a) provides for elevating the offense level of “an organizer or leader of a

criminal activity that involved five or more participants or was otherwise extensive.” U.S.S.G.

§ 3B1.1(a). The Guidelines do not define “organizer, leader, manager or supervisor,” but the

comments make clear that the rules apply to organizations with a structural hierarchy. See

U.S.S.G. § 3B1.1, background cmt. (“This section provides a range of adjustments to increase the

4
 The PSR and USAO suggest an adjustment because a substantial part of the scheme was conducted outside the
United States, as well as twenty-level level increase for loss. Mr. Tobin does not contest either upward adjustment.


                                                          5
           Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 8 of 35




offense level based upon the size of a criminal organization . . . The Commission’s intent is that

this adjustment should increase with both the size of the organization and the degree of the

defendant’s responsibility.”) (emphasis added); id. n. 4 (enumerating factors such as “the exercise

of decision making authority, the nature of participation in the commission of the offense, the

recruitment of accomplices, the claimed right to a larger share of the fruits of the crime, the degree

of participation in planning or organizing the offense, the nature and scope of the illegal activity,

and the degree of control and authority exercised over others”); see also United States v. Tejada-

Beltran, 50 F.3d 105, 110–13 (1st Cir. 1995) (“Because the Sentencing Commission envisions

large-scale criminal activities as hierarchical, the guidelines punish the persons atop the

pyramid more severely based on their relative responsibility.”) (emphasis added).

       The PSR writes that Mr. Tobin “exercised use and control of the various nominees, and he

directed the actions of Patel, Ledvina, Lacher, and the CEO in carrying out the steps necessary to

implement the schemes.” PSR ¶ 83. To be clear, while at times Mr. Tobin directed the actions of

others involved in this scheme, at other times, those involved in the scheme, including Mr. Patel,

Mr. Ledvina, Mr. Lacher, Mr. Quinn, and others, directed the actions of each other as well as Mr.

Knox’s actions. And each individual was responsible for their own area of expertise. This sharing

of responsibility is described in the amended complaint filed by the SEC in the securities violation

matter. See SEC v. Tobin, 1:18-12451-NMG. For example:
           According to the SEC complaint addressing the very conduct at issue in this criminal

            case, Brian Quinn was Mr. Tobin’s “partner in the scheme.” Id., Dkt. No. 22, ¶ 5

            (emphasis added).5 The SEC complaint does not describe Mr. Tobin as Mr. Quinn’s

            supervisor, manager, or organizer, but instead, describes Mr. Quinn and Mr. Tobin as

            partners. Such a characterization is appropriate, given both that Mr. Quinn ran an

            independent business and because of Mr. Quinn’s own role directing the actions taken

            by the conspiracy. Mr. Quinn operated his own independent business, “an investor


5




                                                  6
    Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 9 of 35




     relations company,” which “provide[d] a wide variety of services for public companies

     that need results-oriented investor relations programs,” and “assist[ed] private

     companies with pre IPO services.” Id. ¶ 20. Mr. Quinn introduced Mr. Tobin to Mr.

     Skriloff. Id. ¶ 36. As part of his partnership role in the scheme, Mr. Quinn: “(a)

     facilitate[d] a reverse merger between the public company controlled by Tobin (then a

     “shell company” with no operations) and a private bulk-packaging company, the

     combination of which became Environmental Packaging; (b) arrange[d] and overs[aw]

     a $1 million promotional campaign designed to inflate the share price and trading

     volume of Environmental Packaging stock after the reverse merger; and (c) direct[ed]

     the offshore asset managers’ selling of the Environmental Packaging stock in order to

     profit from the artificially inflated demand for Environmental Packaging stock.” Id. ¶¶

     5, 73 (“Quinn directed the trading . . .”). Those actions all resulted from Mr. Quinn’s

     business efforts and relationships. Further, such a characterization is appropriate

     because Mr. Quinn received half of the profits from the scheme. Id. ¶ 38.

    David Skriloff was the CEO of “a private bulk-packaging company and then the CEO

     of Environmental Packaging after the reverse merger.           Id. ¶ 21.   Mr. Skriloff

     “negotiated the reverse merger” with Mr. Quinn and Mr. Tobin (which he presumably

     would not have any ability to do if taking direction from Mr. Tobin). Id. ¶¶ 6, 21. The
     SEC complaint acknowledged that these negotiations lasted for much of 2016. Id. ¶

     39, 43–46. Indeed, in the SEC’s complaint, Mr. Skriloff is charged with violations

     separate from Mr. Tobin. See generally id. Further, Mr. Skriloff instructed other

     members of the conspiracy. Id. ¶¶ 61, 70, 71, 85, 86. Mr. Skriloff gave Mr. Tobin

     specific instructions for the reverse merger, and Mr. Tobin also provided instructions

     to Mr. Skriloff. See id. Likewise, Mr. Skriloff gave Mr. Quinn specific instructions,

     and Mr. Quinn provided instructions to Mr. Skriloff. See id.

    Daniel Lacher “operated a financial services company with a principal place of
     business in Volketswil, Switzerland. Mr. Lacher provided services to undisclosed


                                          7
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 10 of 35




    company insiders or control persons as an intermediary to foreign asset managers and

    brokers.” Id. ¶ 19. Mr. Lacher provided these services not only to Mr. Tobin but to

    others seeking access to foreign managers and brokers.         According to the SEC

    complaint, Mr. Patel and Mr. Quinn primarily directed Mr. Lacher’s efforts. For

    example, Mr. Quinn instructed Mr. Lacher (through Mr. Tobin) to direct the sale of the

    stock from the offshore asset managers. Id. ¶ 75. At that point, Mr. Lacher was

    responsible for the sale. For his role, Mr. Lacher was compensated—compensation

    which he independently negotiated to receive from “the group’s” efforts. See id. ¶ 34

    (“Lacher charged Tobin a fee of 1.5% of the group’s trading proceeds for his

    involvement in the scheme”)

   Matthew Ledvina and Milan Patel were business associates before they met Mr. Tobin.

    Milan Patel was a Florida-based attorney who worked in the tax group of a law firm

    based in Switzerland. Id. ¶ 17. Matthew Ledvina was “an attorney and colleague of

    Patel’s at an international law firm headquartered in Zurich, Switzerland.” Id.¶ 18. Mr.

    Patel understood their responsibilities and coordinated his and Mr. Ledvina’s efforts.

    Messrs. Ledvina and Patel worked jointly and were paid jointly. Id. ¶¶ 34 (“Patel and

    Ledvina agreed with Tobin that they would be paid 4.5% of the group’s net trading

    proceeds, after paying fees associated with offshore asset managers and other costs.”);
    32 (Messrs. Patel and Ledvina created MT Global Holdings); 80 (Messrs. Patel and

    Ledvina met with Knox); 94 (Messrs. Patel and Ledvina created Aureus Financial

    Holdings); 94 (Messrs. Patel and Ledvina invested in the scheme jointly); 100 (Mr.

    Tobin negotiated with Messrs. Patel and Ledvina). Together, the two handled the legal

    aspects of the scheme—including creating entities, drafting paperwork, preparing

    trading instructions, and engaging Mr. Knox to “cleanup” the fraud. See generally id.

   Roger Knox, who was not charged with the above defendants but was charged in his

    own criminal case, was already independently engaged in such schemes. Case No.
    1:18-cr-10385-NMG, Dkt. No. 1 ¶ 8 (“From approximately June 2015 to the present .


                                         8
        Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 11 of 35




           . .”). Mr. Knox’s criminal conspiracy entailed the sale of over 100 stocks for a total of

           approximately $164 million in proceeds. Id. ¶ 9. In short, his involvement in any

           matter involving Mr. Tobin was limited to assisting Messrs. Patel, Ledvina, and Lacher

           with the sale of two stocks—not in the other 100 separate stocks he sold as part of his

           much larger and ongoing criminal scheme. Further, the SEC complaint and the

           indictment charging Mr. Knox do not include any allegations that Mr. Tobin had any

           substantial contact with Mr. Knox or those who generally worked with Mr. Knox—

           indeed, Mr. Tobin had very minimal contact with Mr. Knox.

These individuals and their actions did not comprise a “hierarchical” criminal organization, but

constituted instead a series of business partnerships or individually negotiated business

relationships—many of which existed without Mr. Tobin’s coordination or involvement. For

example, Mr. Patel and Mr. Ledvina were already business partners, and Mr. Quinn already knew

Mr. Skriloff.

       For the four-level role enhancement to apply, Mr. Tobin must have been “an organizer or

leader of a criminal activity that involved five or more participants or was otherwise extensive . .

. .” U.S.S.G. § 3B1.1(a). Because Mr. Tobin did not direct at least four of the above participants,

the enhancement should also not apply here. It is clear that Mr. Tobin did not “organize or lead”

Mr. Quinn (his partner), Mr. Skriloff (who exchanged instructions with both Mr. Tobin and Mr.
Quinn), Mr. Lacher (who primarily took direction from Mr. Patel as well as Mr. Quinn—as

conveyed through Mr. Tobin), Mr. Ledvina and Mr. Patel (who took independent actions jointly),

or Mr. Knox (whom it is not even alleged that Mr. Tobin directed). Nor is any direction to other

participants described.    Accordingly, the four-level organizer/leader enhancement is not

appropriate here.

                2.     The Adjusted Total Offense Level Should Be 26

       Mr. Tobin’s total offense level under should be calculated as follows:
       a) Defendant’s base offense level is seven (U.S.S.G. § 2B1.1(a)(1));



                                                 9
       Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 12 of 35




       b) Defendant’s offense level is increased by twenty, because the total loss or intended

          loss amount for the offenses of conviction and related conduct is more than

          $9,500,000 but not more than $25,000,000 (U.S.S.G. § 2B1.1(b)(1)(J)-(K));

       c) Defendant’s offense level is increased by two, because a substantial part of

          Defendant’s fraudulent scheme was committed from outside the United States, and

          the offense otherwise involved sophisticated means and the defendant intentionally

          engaged in or caused the conduct constituting the sophisticated means (U.S.S.G. §

          2B1.1(b)(10)); and,

       d) Defendant’s offense level is decreased by three because he has accepted

          responsibility (U.S.S.G. § 3E1.1).

Accordingly, the adjusted offense level is 26 and the GSR should be 63-78 months.




                                               10
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 13 of 35




                              11
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 14 of 35




                              12
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 15 of 35




                              13
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 16 of 35




                              14
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 17 of 35




                              15
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 18 of 35




                              16
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 19 of 35




                              17
        Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 20 of 35




IV.    18 U.S.C. § 3553(a) FACTORS DEMONSTRATE A VARIANCE IS
       APPROPRIATE

       In determining Mr. Tobin’s sentence, the Court must consider a broad range of statutory

sentencing considerations, along with the advisory Guidelines. United States v. Booker, 543 U.S.

220, 245-46 (2005); 18 U.S.C. § 3553(a). The Court should impose a sentence sufficient, but not

greater than necessary, to achieve the objectives of sentencing. See Kimbrough v. United States,

552 U.S. 85, 91 (2007) (holding crack/cocaine disparity in Guidelines yield a sentence that is

“greater than necessary”) (citing 18 U.S.C. § 3553(a)).

       The advisory Guidelines are the “starting point and the initial benchmark” of the sentencing

process. Gall v. United States, 552 U.S. 38, 49 (2007). The Court also considers the “3553”

factors. 18 § U.S.C. 3553 (a)(1-7). While the Court is required to take account of the advisory
Guidelines, together with other sentencing factors, it may not presume that the advisory Guidelines

range is reasonable. See United States v. Mendez, 802 F.3d 93, 97 (1st Cir. 2015) (remanding for

resentencing because record did not support sentence); see also Nelson v. United States, 555 U.S.

350, 352 (2009) (per curiam) (“The Guidelines are not only not mandatory on sentencing courts;

they are also not to be presumed reasonable.”) (emphasis in original).

       Instead, the Court must calculate the advisory Guidelines range and then consider what

sentence is appropriate for Mr. Tobin in light of the statutory sentencing factors set forth in 18
U.S.C. § 3553(a). The Court’s sentencing determination must be individualized, based on the



                                                18
        Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 21 of 35




particular facts presented in Mr. Tobin’s case. See Pepper v. United States, 562 U.S. 476, 487

(2011) (“It has been uniform and constant in the federal judicial tradition for the sentencing judge

to consider every convicted person as an individual and every case as a unique study in the human

failings that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.”);

see also United States v. Mehta, 307 F. Supp. 2d 270, 275 (D. Mass. 2004) (“This much is clear:

It is not at all uncommon in sentencing to put the crime in the context of the defendant’s life. For

example, courts enhance a sentence because the defendant’s background reflects a life of crime

and nothing else . . . . With respect to extraordinary good works, the lens is the opposite—looking

at the offense in the context of a lifetime of service.”).

        Pursuant to 18 U.S.C. § 3553(a) and after consideration of the advisory Guidelines range,

the defense respectfully requests that the Court depart downward to a level appropriate to impose

a non-custodial sentence of probation, with conditions, including that Mr. Tobin continue to

perform regular community service, either for the Los Angeles Mission (as he was until the

COVID-19 pandemic) or a similar facility serving the homeless or otherwise needy population,

and order forfeiture in the amount as set forth in the plea agreement of $4,000.000.

        The PSR overviews Mr. Tobin’s history and personal characteristics. See PSR ¶¶ 98-146.




        A.      Mr. Tobin is Remorseful; He Has Fully Accepted Responsibility




                                                  19
       Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 22 of 35




       Since February 2018, Mr. Tobin has done what he can to accept responsibility and move

forward.




                                            20
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 23 of 35



B.   Mr. Tobin’s History and Personal Characteristics




                                  21
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 24 of 35




                              22
        Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 25 of 35



               2.     Mr. Tobin Has Worked Hard Since a Youngster

       Since a young age, Mr. Tobin has demonstrated a strong work ethic, especially in athletics.

He first excelled in hockey and academics in Montreal, graduating high school (11th grade in

Canada) and then spending a postgraduate year (12th Grade) at the Northwood School, a

preparatory school focused on athletics in Lake Placid.

       At Northwood, Mr. Tobin was an honors student, a highly respected student leader, and

the captain of the school’s ice hockey team. Id.




                                                               Thanks to his discipline and hard

work in his physical therapy, he recovered enough to enable him to return to the hockey rink.

Based on his accomplishments, he was admitted to Yale, where he continued to play hockey.




                                               23
       Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 26 of 35




                                     Mr. Tobin finished his college education and his collegiate

hockey career at the University of Vermont, and he graduated from University of Vermont with

Bachelor’s degrees in economics and political science. After college he briefly played semi-pro

ice hockey in Europe, before returning to North America.

              3.     Mr. Tobin’s Adult History Reflects His Commitment to Family and
                     Community




                                              24
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 27 of 35
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 28 of 35




                              26
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 29 of 35




                              27
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 30 of 35




                              28
       Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 31 of 35




       Mr. Tobin’s support letters underscore Mr. Tobin’s positive character traits. Mr. Tobin

respectfully requests this Court take this into consideration when fashioning an appropriate

sentence.
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 32 of 35



C.   A Non-Custodial Sentence Will Provide Sufficient Deterrence to Both Mr.
     Tobin and Others




                                  30
         Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 33 of 35



        D.       The Coronavirus Pandemic Further Justifies a Noncustodial Sentence

        Finally, though not a factor explicitly mentioned in Section 3553(a), the coronavirus

pandemic should be considered in imposing a sentence                                                            .

Indeed, authorities in the United States have begun to embrace alternatives to incarceration to help

stem the spread of the virus among inmates and prison personnel. On March 26, 2020, Attorney

General William Barr issued a memorandum to the Director of the Bureau of Prisons (“BOP”) to

express that “at-risk inmates who are non-violent and pose minimal likelihood of recidivism”

would be “safer serving their sentences in home confinement rather than in BOP facilities.”
Memorandum for Director of Bureau Prisons, Office of the Attorney General (Mar. 26, 2020),

available at https://www.justice.gov/file/1262731/download; see also Sarah Lynch, “U.S.

Attorney General Seeks to Expand Home Confinement Option as Coronavirus Spreads in Prisons,”

REUTERS (Mar. 26, 2020), available at https://reut.rs/2xzF7pQ. The Attorney General advised

that the BOP should “utilize home confinement, where appropriate, to protect the health and safety

of BOP personnel and the people in our custody,” and he provided criteria for the BOP to use in

making release determinations. Id. Those criteria included: “[t]he age and vulnerability of the

inmate to COVID-19”; “[t]he security level of the facility currently holding the inmate, with

priority given to inmates residing in low and minimum security facilities”; “[t]he inmate’s score

under [the BOP’s risk assessment tool used to predict recidivism]”;10 “[w]hether the inmate has a

demonstrated and verifiable re-entry plan,” including whether he would face a lower risk of

contracting COVID-19 upon release than he would face in his BOP facility; and “[t]he inmate’s

crime of conviction, and assessment of the danger posed by the inmate to the community.” Id.

        The health risk to Mr. Tobin, who is in his late 50s, is significant. While the Coronavirus

spreads through the country’s prisons, any term of incarceration would be inconsistent with

Section 3553,


10
   Under the BOP’s risk assessment tool, Mr. Tobin falls into the “minimum” risk category and likely would be
eligible for early release. See “Prisoner Assessment Toll Targeting Estimated Risk and Needs (PATTERN)
Interactive Tool,” Urban.org (Sept. 4, 2019), available at https://apps.urban.org/features/risk-assessment/.


                                                       31
        Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 34 of 35




V.     CONCLUSION

       Based on the foregoing, the defense respectfully requests that the Court impose a non-

custodial sentence of probation, with a requirement that Mr. Tobin continue to perform regular

community service, either for the Los Angeles Mission (as he has been) or a similar facility serving

the homeless or otherwise needy population, and order forfeiture in the amount as set forth in the

plea agreement of $4,000.000.


                                               Respectfully Submitted,

                                               /s/ Brian T. Kelly
                                               Brian T. Kelly (BBO No. 549566)
                                               Charles Dell’Anno (BBO No. (691894)
                                               Nixon Peabody LLP
                                               100 Summer Street
                                               Boston, MA 02110
                                               bkelly@nixonpeabody.com
                                               cdellanno@nixonpeabody.com

Dated: July 22, 2020


                                 CERTIFICATE OF SERVICE
        I hereby certify that the foregoing was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this date, July 22,
2020.


                                               /s/ Charles Dell’Anno




                                                 32
Case 1:18-cr-10444-NMG Document 83 Filed 07/22/20 Page 35 of 35



                [ATTACHMENTS REDACTED]
